         Case 1:20-cv-07888-KPF Document 29 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNIE HERNANDEZ,

                          Plaintiff,
                                                    20 Civ. 7888 (KPF)
                   -v.-
                                                         ORDER
FAMILY DOLLAR STORES OF NEW
YORK, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

       The conference in this matter scheduled for April 1, 2021, at 2:00 p.m.,

is hereby CONVERTED to a telephonic conference. The dial-in information is

as follows: At 2:00 p.m. the parties shall call (888) 363-4749 and enter access

code 5123533. Please note, the conference will not be available prior to 2:00

p.m.

       SO ORDERED.

Dated:       March 29, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
